Case 3:18-cv-01587-JD Document 104-8 Filed 06/27/19 Page 1 of 11




                     Exhibit 7
Case 3:18-cv-01587-JD Document 104-8 Filed 06/27/19 Page 2 of 11




                         DHS-001-1546-000833
Case 3:18-cv-01587-JD Document 104-8 Filed 06/27/19 Page 3 of 11




                         DHS-001-1546-000834
Case 3:18-cv-01587-JD Document 104-8 Filed 06/27/19 Page 4 of 11




                         DHS-001-1546-000835
Case 3:18-cv-01587-JD Document 104-8 Filed 06/27/19 Page 5 of 11




                         DHS-001-1546-000836
Case 3:18-cv-01587-JD Document 104-8 Filed 06/27/19 Page 6 of 11




                         DHS-001-1546-000837
Case 3:18-cv-01587-JD Document 104-8 Filed 06/27/19 Page 7 of 11




                         DHS-001-1546-000838
Case 3:18-cv-01587-JD Document 104-8 Filed 06/27/19 Page 8 of 11




                         DHS-001-1546-000839
Case 3:18-cv-01587-JD Document 104-8 Filed 06/27/19 Page 9 of 11




                         DHS-001-1546-000840
Case 3:18-cv-01587-JD Document 104-8 Filed 06/27/19 Page 10 of 11




                         DHS-001-1546-000841
Case 3:18-cv-01587-JD Document 104-8 Filed 06/27/19 Page 11 of 11




                         DHS-001-1546-000842
